DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are  “punching tool configured to punch … ” (claim 11), “at least one station configured to clean and/or activate …” (Claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claim function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 line 4-5 recites the limitation “rotating the lamination”. However it is not sufficiently clear from the claim language which of the laminations as introduced in claim 11 line 2 or which of the annular laminations as introduced in claim 11 line 3 this “lamination” is supposed to correspond to, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to recite “rotating one lamination of the laminations”.
Claim 11 line 5 recites the limitation “the application area”.  There is insufficient antecedent basis for “the application area” in the claim, thereby rendering the claim indefinite. For the purpose of examination, the examiner interprets this limitation to recite “an application area”.
Claim 12 line 3 recites the limitation “the area outside the punching tool”.  There is insufficient antecedent basis for “the area outside the punching tool” in the claims, thereby rendering the claim indefinite. For the purpose of examination, the examiner interprets this limitation to recite “an area outside the punching tool”.
Claim 13 line 5 recites the limitation “at least one application device”; Claim 14 line 4 recites the limitation “at least one application device”. It is not sufficiently clear from the claim language how these recitations of the at least one application device relate to the application head as introduced in claim 11 line 5, e.g. is the application head one of the at least one application devices?, does the application head itself contain the at least one application devices?, is the application head different from the at least one application devices?, etc., thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations in claims 13 and 14 to respectively recite “the application head that comprises at least one application device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 2005-269732 to Kazutoshi (translation provided by examiner) in view of US 2013/0076193 to Kim.
As per claim 11, Kazutoshi discloses two embodiments of a system for carrying out a method for producing stacks of annular laminations (see Fig 3-4 that show the unit iron cores 11 after adhesive is applied ), wherein the first embodiment (Fig 1) in which the laminations (unit iron cores 3, Fig 1) are previously punched out using a punching tool that is not specifically shown into a magazine (2, Fig 1) followed by applying an adhesive (see adhesive locations of adhesive shown in Fig 3-4 that are deposited by the adhesive dispenser 5 in Fig 1 and the adhesive dispenser 26 in Fig 2) to the punched out lamination using at least one station with at least one application head (see adhesive nozzle 8 In Fig 1) that is provided downstream of where the punching tool where the laminations are punched out of a sheet metal material (Page 6 Para 7-8 indicate that the unit iron cores 3 provided in Fig 1 are punched out of a sheet and stored in the magazine 2; see Fig 1 in which the adhesive nozzle 8 is provided downstream of the magazine 2 where the punched out iron cores are stacked;), stacking the laminations with adhesive (see unit iron cores 11 stacked with adhesive in Fig 1) in another magazine (10, Fig 1), and applying heat and pressure to the laminations using a pressure cylinders (15 and 17, Fig 1) and a heating device (16, Fig 1) to manufacture the iron core product (Page 6 Para 7 - Page 7 Para 1) that does not explicitly disclose/describe the at least one punching tool that punches the laminations out of a sheet material; however, Kazutoshi also discloses the second embodiment in which sheet metal material (steel sheet 19, Fig 2) is provided to a plurality of punching tools (male dies 20, 22, 24, and 29 and female dies 21, 23, 25, and 32 in Fig 2) for punching out the laminations from the steel sheet and stacking the punched out laminations so a pressure cylinder (pressure punch 31, Fig 2) and a heating device (33, Fig 2) can cure the iron core similar to the first embodiment. 
Therefore it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Kazutoshi with the teachings of the second embodiment of Kazutoshi in order to provide the first embodiment with at least one punching tool configured to punch the lamination out of a sheet metal material according to the second embodiment provided upstream of the station for applying the at least one adhesive onto the laminations according to the first embodiment, since Kazutoshi already discloses that the laminations of the first embodiment are provided by punching the laminations out of a metal sheet material (Page 6 Para 7-8), and with the reasonable expectation that this modification to the first embodiment would allow a continuous operation in which the laminations are punched out of the sheet metal material, adhesive is applied to the laminations and then stacked, and pressed and heated to form an iron core product, thereby improving the workability of the process, simplifying the handing of the adhesive, and improving  the space factor of the process (Para 4 Para 1).

As per claims 11 and 13, Kazutoshi discloses that any adhesive system can be used for applying the adhesive to the punched out laminations (Page 5 Para 7), but does not disclose that the claimed system carries out a method in which the laminations are rotated about its axis in an application area of the application head and/or moving the application head about the axis of the lamination in order to apply the adhesive.
However, secondary reference, Kim discloses a fabrication method of an iron core in which the laminations (see 34 in Fig 2) are rotated about an axis of the lamination using a rotary unit (see rotating support 33, chuck 32, and motor 36, Fig 2) in an application area of an application head (nozzle 31, Fig 2) that applies adhesive onto a surface of the laminations during the rotation to apply the adhesive (Para 0046-0047).
Therefore it would have been obvious to one of ordinary skill in the art to modify the teachings of Kazutoshi with the aforementioned teachings of Kim as to modify the structure of the adhesive applying station so as to rotate the laminations about an axis of the laminations in an application area of the application head to apply the adhesive since this would have been within the skill of one of ordinary skill in the art to change the specifics of the adhesive applying station because Kazutoshi discloses that any adhesive system can be used (Kazutoshi: Page 5 Para 7), and with the reasonable expectation that this rotation system would allow for the thickness of the unit laminations to be made uniform in thickness (Kim: Para 0047) resulting in a core with more enhanced mechanical strength and improved efficiently because a loss of an eddy current can be prevented through the SMC (Kim: Para 0041).

As per claim 12, Kazutoshi discloses:
[12] wherein the system is configured to stack the laminations into stacks of laminations  in the area outside the punching tool (see unit iron cores 3 stacked in magazine 3 and/or unit iron cored provided with adhesive 11 in Fig 1 that are provided outside of an area of the punching tool not shown).

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 2005-269732 to Kazutoshi (translation provided by examiner)in view of US 2013/0076193 to Kim in further view of US 5,743,965 to Nishimura.
As per claim 14, Kim discloses an application device (nozzle 31, Fig 2) for applying adhesive to laminations that are rotated using a rotary device (see Fig 2; Para 0046-0047), but does not explicitly disclose that the application device is configured to be moved along the laminations.
However, third reference, Nishimura discloses a spin coating system similar to Kim wherein an application device (nozzle 13A of coating material supplying system 13, Fig 4) is configured to rotate so as to move along the disks (d, Fig 4) to apply a ring shaped thick film to the disks to allow for the supplication device to be continuously rotated to thereby reduce the time required for coating the disks (Col 7 line 50 - Col 8 line 27).
Therefore it would have been obvious to one of ordinary skill in the art to modify the teachings of Kazutoshi with the aforementioned teachings of Kim as to modify the structure of the application device so as to be able to be moved along the laminations with the reasonable expectation that this would allow for the application device to remain in constant motion to reduce the time required for coating the laminations (Nishimura: Col 7 line 50 - Col 8 line 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729